

116 HR 5862 IH: Stop Greenlighting Driver Licenses for Illegal Immigrants Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5862IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Buck (for himself, Mr. Biggs, Mr. Gaetz, Mr. Brooks of Alabama, Mr. Budd, Mr. David P. Roe of Tennessee, Mr. Gosar, Mr. Duncan, Mr. Arrington, Mr. Norman, Mr. Weber of Texas, Mr. Perry, Mr. Gohmert, Mr. Riggleman, Mr. Wright, Mr. Steube, Mr. Dunn, Mr. Gibbs, Mr. Yoho, Mr. Green of Tennessee, Mr. Olson, Mr. Abraham, Mr. Byrne, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo restrict certain Federal grants for States that grant driver licenses to illegal immigrants and fail to share information about criminal aliens with the Federal Government.1.Short titleThis Act may be cited as the Stop Greenlighting Driver Licenses for Illegal Immigrants Act.2.DefinitionsIn this Act:(1)Edward Byrne Memorial Justice Assistance Grant Program fundsThe term Edward Byrne Memorial Justice Assistance Grant Program funds—(A)means a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); and(B)includes a grant made directly to a unit of local government within a State under section 505(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(d)).(2)Immigration enforcement informationThe term immigration enforcement information means—(A)information relating to the citizenship or immigration status of any individual; and(B)the date, time, and location of the release of any individual from detention, jail, or a prison facility.(3)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).3.Edward Byrne Memorial Justice Assistance grant restriction for States that fail to comply with Federal immigration law(a)ProhibitionThe following States shall be subject to subsection (b):(1)Any State that issues a driver license to an individual who does not have proof of United States citizenship or lawful presence in the United States.(2)Any State that prohibits or restricts a local or State government entity or official from collecting or sending to or receiving from the Department of Homeland Security immigration enforcement information.(b)PenaltyA State described in subsection (a) shall—(1)in the case of a State described in subsection (a)(1), not later than 30 days after the date on which a driver license is issued to an individual who does not have proof of United States citizenship or lawful presence in the United States, return to the Treasury of the United States any unobligated Edward Byrne Memorial Justice Assistance Grant Program funds;(2)in the case of a State described in subsection (a)(2), not later than 30 days after the date of enactment of this Act, return to the Treasury of the United States any unobligated Edward Byrne Memorial Justice Assistance Grant Program funds; and(3)be ineligible to receive Edward Byrne Memorial Justice Assistance Grant Program funds until the date on which the State institutes a law or policy that—(A)prohibits the issuance of a driver license to an individual who does not have proof of United States citizenship or lawful presence in the United States; and(B)permits a local or State government entity or official to collect and send to and receive from the Department of Homeland Security immigration enforcement information.